Title: To Thomas Jefferson from Mathew Carey and Others, 19 July 1802
From: Carey, Mathew
To: Jefferson, Thomas


          
            Sir.
            Philadelphia July 19th. 1802.
          
          Having received information of the death of John W. Vancleve, Commissioner of Bankruptcy for the district of Pennsylvania, We beg leave to recommend Robert Porter of this place, to your attention as a suitable person to fill the vacancy. Mr. Porter was a First-Lieutenant in the army of the United States, in the revolutionary War—After the establishment of our Independence, he applied himself to the study of the law and hath practised with reputation for several years as an Attorney and Counsellor. In the last Session of the General Assembly of this State, he was a Representative for the City of Philadelphia.—We can assure you that he is a Gentleman of talents, integrity, and uniform attachment to republican principles.
          We are Sir with the highest respect & consideration your most obedt. hble Servants
          
            Mathew Carey
            Jno Porter
            Jno Goodman Jr
            J Simonds
            Robt. Patton
            R. Patterson
            Sam Clarke
          
        